SHARP, W., J.
Brown filed a petition for writ of habeas corpus in the Florida Supreme Court, asserting claims of ineffective assistance of trial and appellate counsel. The court denied the petition as to trial counsel claims, and transferred the petition to this court to consider claims of ineffective assistance of appellate counsel.
His petition, based on those grounds, is untimely. He was convicted of trafficking in cocaine, and both his conviction and sentence were affirmed on appeal. See Brown v. State, 662 So.2d 358 (Fla. 5th DCA 1995). The mandate issued on November 13, 1995. The petition in this case *786was filed with the Florida Supreme Court on September 28, 2001.
Florida Rule of Appellate Procedure 9.141(c)(4)(B) provides for a two year time limit, commencing after the conviction becomes final on direct review, unless the petition alleges under oath a specific factual basis that the petitioner was affirmatively misled about the results of the appeal by counsel. No such allegations under oath appear in this case. For cases older than January 1, 1997, the time period starts running on that date. Fla. R.App. P. 9.141(c)(4)(C). Thus Brown’s petition, filed some three and one-half years after January 1, 1997, is untimely with regard to allegations of ineffective assistance of appellate counsel.
Petition for Writ of Habeas Corpus DENIED.
HARRIS and PLEUS JJ., concur.